      Case 1:18-cv-04309-PKC-KHP Document 64 Filed 05/15/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK


                                            )
SECURITIES AND EXCHANGE                     )
 COMMISSION                                 )
                                            )
              Plaintiff,                    )       Civil Action No. 18-cv-4309-KHP
                                            )
v.                                          )       NOTICE OF WITHDRAWAL OF
                                            )       COUNSEL
FRANCISCO ABELLAN VILLENA,                  )
 GUILLERMO CIUPIAK, JAMES B.                )
 PANTHER, JR. and FAIYAZ DEAN               )
                                            )
              Defendants.                   )
                                            )

MADAM CLERK:

       Kindly withdraw the appearance of Andrew M. Friedman, Esq., only, as counsel for

Defendant, James B. Panther, Jr., in the above-captioned matter.



                                            Respectfully Submitted,

                                            SHULMAN, ROGERS, GANDAL,
                                             PORDY & ECKER, P.A.


                                                    /s/ Russell D. Duncan
                                            Russell D. Duncan, Esq. (admitted pro hac)
                                            Andrew M. Friedman, Esq. (admitted pro hac)
                                            12505 Park Potomac Avenue
                                            Sixth Floor
                                            Potomac, Maryland 20854
                                            TEL: (301) 945-9247
                                            FAX: (301) 230-2891
                                            rduncan@shulmanrogers.com
                                            afriedman@shulmanrogers.com

                                            Counsel for Defendant James B. Panther, Jr.
      Case 1:18-cv-04309-PKC-KHP Document 64 Filed 05/15/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of May, 2019, I caused a true and correct copy of the
foregoing to be sent to all counsel on record via court electronic filing system:



                                                    /s/ Russell D. Duncan
                                             Russell D. Duncan




                                                 2
